Title: To Thomas Jefferson from William Smith, 22 June 1790
From: Smith, William
To: Jefferson, Thomas



Sir
New York June 22d. 1790

I take the liberty to submit to your perusal the inclosed letter, which was transmitted to me, a few days past, from a merchant in Baltimore.

The prohibition therein complained of, Strikes deep, at our East India trade. The article of cotton, from that country, is become a very considerable import, and together, with sundry other East India commodities, serve as good remittances to Europe.
If any steps can be devised to afford relief, it will render essential service to this country. I am Respectfully Sir Yr. Mo. Obt. Servt.

W: Smith

